 


109 HRES 948 EH: Recognizing the dedication of the employees at the National Aeronautics and Space Administration’s Stennis Space Center who, during and after Hurricane Katrina’s assault on Mississippi, provided shelter and medical care to storm evacuees and logistical support for storm recovery efforts, while effectively maintaining critical facilities at the Center.
U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 948 
In the House of Representatives, U. S.,

September 26, 2006
 
RESOLUTION 
Recognizing the dedication of the employees at the National Aeronautics and Space Administration’s Stennis Space Center who, during and after Hurricane Katrina’s assault on Mississippi, provided shelter and medical care to storm evacuees and logistical support for storm recovery efforts, while effectively maintaining critical facilities at the Center. 
 
 
Whereas, during Hurricane Katrina, some 3,700 persons (including employees, their immediate and extended families, and members of the general public), sought shelter at the Stennis Space Center; 
Whereas the Stennis cafeteria, which normally serves about 175 breakfasts and 600 lunches each day, served 3,000 meals 3 times a day to evacuees, for a period of a week following the storm; 
Whereas before, during, and in the immediate aftermath of the storm, the small staff of the Stennis Medical Clinic provided medical care to all who needed it among the evacuees onsite, including some 20 special needs patients, and soon after the storm, the Stennis clinic staff was complemented by medical personnel airlifted from other National Aeronautics and Space Administration Centers; 
Whereas, although commercial electrical power was not available to Stennis for 10 days following the storm, electrical power was maintained to all essential buildings through the extensive use of diesel-powered generators and the around the clock efforts of a team of individuals who mechanically maintained those generators and kept them fueled, also enabling the pumps on Stennis’ deep-water wells to provide a continuous supply of potable water for drinking, cooking, and sanitation to support the 3,700 people onsite; 
Whereas a team of employees in the Stennis rocket propulsion test complex protected the health of all test infrastructure, employing innovative methods to ensure an uninterrupted supply of purge gases to all required facility infrastructure and test hardware, failure of which would have resulted in untold millions of dollars of new costs to clean, purge, and recertify these facilities for Space Shuttle Main Engine and other propulsion system testing; 
Whereas for 10 days following the storm, logistical support (including food, water, medical supplies, and personnel exchange) of the National Aeronautics and Space Administration Michoud Assembly Facility in New Orleans was provided via helicopters operating from the Stennis Space Center, along with helicopters, and flight crew and security personnel, from the Marshall Space Flight and Kennedy Space Centers; and 
Whereas, immediately following the storm, Stennis Space Center facilitated the use of its property as the site of the Federal Emergency Management Agency’s Incident Command Center serving a 6-county area along the Mississippi Gulf Coast, and Stennis served as the central distribution hub for disaster response supplies to those same counties, including, during the nearly 2-months of Federal Emergency Management Agency relief operations at Stennis, distributing more than 7,600,000 gallons of water, 41,000,000 pounds of ice, and 3,500,000 MREs (meals-ready-to-eat) to devastated areas via the Stennis Space Center hub: Now, therefore, be it  
 
That the House of Representatives commends the dedication of the employees who stayed behind at the National Aeronautics and Space Administration’s Stennis Space Center, who, during and after Hurricane Katrina’s assault on Mississippi, provided shelter and medical care to storm evacuees and logistical support for storm recovery efforts, while effectively maintaining critical facilities at the Center, including Cheryl Bennett, James Bevis, Terry Bordelon, Steve Brettel, Vicki Brown, Bill Brumfield, Kirt Bush, Paul Byrd, Ethan Calder, Marla Carpenter, David Carstens, Jonathan Clemens, Eric Crawford, Cheri Cuevas, John Davenport, David Del Santo, Isaac DeLancey, Jim Freeman, Greg Garrett, Dave Geiger, Stan Gill, Don Griffith, Haynes Haselmaier, Coby Holloway, Gay Irby, Manning JJ Jones, Catriona Ladner, David Ladner, Richard Ladner, Stanley Lee, Michelle Logan, Ron Magee, Sharlene Majors, Steve McCord, Pat McCullough, Michael McDaniel, Mike McKinion, Kirk Miller, John Mitchell, Ron Moore, David R. Oakes, Kevin A. Oliver, Alan Phillips, John Nick Pitalo, Allen Price, Porter Pryor, Margaret Roberts, Miguel Rodriguez, Jason Saucier, Dale Sewell, Donald Seymore, Kathy Slade, Sue Smith, David Throckmorton, Karen Vander, John Waquespack, Rodney Wilkinson, Robert Williams, and Michael J. Witt. 
 
Karen L. HaasClerk.
